IN THE SUPREME COURT OF THE STATE OF NEVADA


                 SUNRISE VILLAS IX HOMEOWNERS                           No, 83115
                 ASSOCIATION,
                                    Appellant,
                              vs.                                           FILED
                 SIMONE RUSSO,
                                    Res ondent.                             JUL 2 8 2022
                                                                         ELIZABETH A. BROWN
                                                                       CLERK   ‘SyPREME COURT
                                                                       BY
                                                                             oEpury CLERK



                                      ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause appearing,
                 this appeal is dismissed.   NRAP 42(b).
                             It is so ORDERED.


                                                           CLERK OF THE SUPREME COURT
                                                           ELIZABETH A. BRO

                                                           BY:


                 CC:   Hon. Timothy C. Williams, District Judge
                       Lansford W. Levitt, Settlement Judge
                       Lemons, Grundy & Eisenberg
                       Lincoln, Gustafson & Cercos
                       Law Office of David Sampson
                       Hutchison & Steffen, LLC/Las Vegas
                       Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER


                                                                                    07.3•937(09